 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                            DISTRICT OF NEVADA
 8
 9   U.S. EQUAL EMPLOYMENT OPPORTUNITY )       3:15-cv-00232-HDM-VPC
     COMMISSION,                       )
10                                     )
                    Plaintiff,         )       ORDER
11                                     )
     vs.                               )
12                                     )
                                       )
13   LIBERTY CHRYSLER, JEEP, DODGE     )
     LLC, INTERNET AUTO RENT & SALES )
14   OF LAS VEGAS INC., AND INTERNET )
     AUTO RENT AND SALES INC.,         )
15                                     )
                    Defendants.        )
16   _________________________________ )
17
          Pursuant to the Certificate of Compliance (ECF No. 91), the
18
     court vacates the order of June 15, 2016 administratively closing
19
     this action and the court will dismiss this action with prejudice
20
     unless either party files an objection on or before June 10, 2019.
21
          IT IS SO ORDERED.
22
          DATED: This 28th day of May, 2019.
23
24
                                           ____________________________
25                                         UNITED STATES DISTRICT JUDGE
26
27
28

                                       1
